Citation Nr: 1822854	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-24 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for diabetes mellitus, for purposes of accrued benefits.  

3.  Entitlement to service connection for bilateral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, for purposes of accrued benefits.  

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, for purposes of accrued benefits.

5.  Entitlement to service connection for Parkinson's disease, for purposes of accrued benefits.  
6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for purposes of accrued benefits.  

7.  Entitlement to service connection for bilateral hearing loss, for purposes of accrued benefits.  

8.  Entitlement to service connection for a heart condition, to include atrial fibrillation, for purposes of accrued benefits.  

9.  Entitlement to service connection for a kidney condition, for purposes of accrued benefits.  

10.  Entitlement to service connection for skin cancer of the face, head, and arms for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to February 1949 in the United States Air Force and from January 1951 to December 1953 in the United States Army.  Unfortunately, he died in January 2013.  

The Appellant was the Veteran's surviving spouse and the claimant in this matter.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in St. Petersburg, Florida has current jurisdiction of the claims.  

Unfortunately however, the Appellant died in February 2017 during the pendency of this appeal.  


FINDING OF FACT

Prior to a promulgation of a Board decision on this appeal, the Board was notified that the Appellant died in February 2017.  


CONCLUSIONS OF LAW

1. Due to the death of the Appellant, the Board does not have jurisdiction to adjudicate the merits of the service connection claim for the cause of the Veteran's death.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

2.  Due to the death of the Appellant, the Board does not have jurisdiction to adjudicate the merits of the service connection claim for diabetes.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

3.  Due to the death of the Appellant, the Board does not have jurisdiction to adjudicate the merits of the service connection claim for bilateral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

4.  Due to the death of the Appellant, the Board does not have jurisdiction to adjudicate the merits of the service connection claim for hypertension, to include as secondary to diabetes mellitus.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

5.   Due to the death of the Appellant, the Board does not have jurisdiction to adjudicate the merits of the service connection claim for Parkinson's disease.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

6.  Due to the death of the Appellant, the Board does not have jurisdiction to adjudicate the merits of the service connection claim for COPD.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

7.  Due to the death of the Appellant, the Board does not have jurisdiction to adjudicate the merits of the service connection claim for bilateral hearing loss.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

8.  Due to the death of the Appellant, the Board does not have jurisdiction to adjudicate the merits of the service connection claim for a heart condition, to include atrial fibrillation.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

9.  Due to the death of the Appellant, the Board does not have jurisdiction to adjudicate the merits of the service connection claim for a kidney condition.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

10.  Due to the death of the Appellant, the Board does not have jurisdiction to adjudicate the merits of the service connection claim for skin cancer of the face, head, and arms.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Appellant was the Veteran's surviving spouse.  The Appellant filed a claim for DIC and accrued benefits in February 2013.  

In March 2018, VA obtained a copy of the Appellant's obituary reflecting that she died in February 2017 during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits is moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 20.900, 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a future claimant.  
38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. 
§ 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title..."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  38 C.F.R. § 3.1010(b). 

If the agency of original jurisdiction grants a request to substitute, then the case returns to the same place on the Board's docket that it held at the time of the Appellant's death.  38 C.F.R. §§ 20.1302, 20.900; Natl Org. of Veterans Advocates, Inc. v. Sec'y of VA, 809 F.3d 1359 (2016).  

ORDER

The Appellant's appeal seeking service connection for the cause of the Veteran's death is dismissed.  

The Appellant's appeal seeking service connection for diabetes mellitus, for purposes of accrued benefits, is dismissed.  

The Appellant's appeal seeking service connection for bilateral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, for purposes of accrued benefits, is dismissed.  

The Appellant's appeal seeking service connection for hypertension, to include as secondary to diabetes mellitus, for purposes of accrued benefits, is dismissed.

The Appellant's appeal seeking service connection for Parkinson's disease, for purposes of accrued benefits, is dismissed.  

The Appellant's appeal seeking service connection for COPD, for purposes of accrued benefits, is dismissed.  

The Appellant's appeal seeking service connection for bilateral hearing loss, for purposes of accrued benefits, is dismissed.  

The Appellant's appeal seeking service connection for a heart condition, to include atrial fibrillation, for purposes of accrued benefits, is dismissed.  

The Appellant's appeal seeking service connection for a kidney condition, for purposes of accrued benefits, is dismissed.  

The Appellant's appeal seeking service connection for skin cancer of the face, head, and arms for purposes of accrued benefits, is dismissed.  

.  


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


